Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on August 23rd, 2022, claims 1 and 23 have been amended, claims 2-5, 7, 17-19, 22, 25-27, 29, 38, 39, 42-44, 46 and 47 have been cancelled and no new claim has been added.  Therefore, claims 1-3, 6, 8-16, 20, 21, 23, 24, 28, 30-37, 40, 41, 45, 48, and 49 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 23, 28, 35, 37, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Goldberg et al. (US 4984574), Austin (GB 2503666 B) and Berckman et al.(US 20090312998 A1).
In regards to claim 1, Roosenboom teaches a method for determining calving information about a moment at which a cow is going to calve, characterized in that use is made of a sensor and a signal processing unit which is configured to process signals obtained with the sensor (Paragraphs 8, 21).  Furthermore, Roosenboom teaches heartbeat of the cow being measured by sensors; wherein the signal processing unit may recognize an increased heartbeat to at least one predetermined criterion on the basis of the signals obtained, and if the increased heartbeat is recognized by the processing unit, to which an alarm signal which comprises the calving information (Paragraphs 31-38).
Roosenboom on the other hand fails to teach generating by the signal processing unit an alarm signal which comprises the calving information if the increased heartbeat is recognized by the signal processing unit.  Goldberg on the other hand teaches a system and method comprising a sensor(s) that communicate signals with specialized antennas, of surface coil or other design may be provided for the measurement of maternal oxygen saturation and other physiological variables of pregnant mothers, human beings in general, newborn infants, and in animals other than humans (Column 6, lines 60-65).  Furthermore, Goldberg teaches the sensor communication device being placed within the living being comprising specialized antennas, of surface coil or other design may be provided for the measurement of maternal oxygen saturation and other physiological variables of pregnant mothers, human beings in general, newborn infants, and in animals other than humans (Column 6, lines 60-65).  Goldberg further elaborates with the circuitry is of appropriate design to perform functions including signal averaging, solvent peak suppression, and such related functions as are known to those skilled in the art of NMR spectroscopy as methods for facilitating the detection and measurement of specific nuclear magnetic resonances. Microprocessor-controlled circuitry is suitable to carry out, among other functions, recognizing specific resonances of interest, computing resonance amplitudes and chemical shifts, and from these continuously calculating values of fetal oxygen saturation, blood pH, pulse rate, and respiration rate. Further, provision can be made to detect and measure corresponding resonances of HbA and to compute from these measurements the level of oxygenation of the maternal blood as well as the maternal heart rate, respiration rate and blood pH. Circuitry may also provide control signals to shim-magnet-controlling and magnet-positioning servomechanisms (Column 7, lines 6-25).
In addition to that Goldberg teaches a bedside display console 16 providing an easily readable display of calculated fetal oxygen levels, pulse rate, respiration rate, blood pH level, and other physiological variables of interest, along with alarm lights and audible signals suitable for providing a warning of potentially dangerous fetal or maternal conditions (Column 7, lines 32-37).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Goldberg’s teaching with Roosenboom’s teaching in order to further accurately measure and transmit the vital signs depicting the pregnancy of animal.
In addition to that Goldberg teaches a bedside display console 16 providing an easily readable display of calculated fetal oxygen levels, pulse rate, respiration rate, blood pH level, and other physiological variables of interest, along with alarm lights and audible signals suitable for providing a warning of potentially dangerous fetal or maternal conditions (Column 7, lines 32-37).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Goldberg’s teaching with Roosenboom’s teaching in order to further accurately measure and transmit the vital signs depicting the pregnancy of animal.
Roosenboom modified fails to teach the increased heartbeat being used to recognize by the signal processing unit which predicts the time of calving.  Austin on the other hand teaches heart rate measurements to predict calving in dairy cows (Abstract (via GB201211717D); Column 3, lines 5-10).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Austin’s teaching with Roosenboom modified’s teaching in order to further accurately measure and transmit the vital signs predicting the pregnancy/calving of an animal.
Roosenboom modified fails to teach the signal processing unit it is recognized that the measured heartbeat is greater than a first predetermined value; and wherein the first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a first increment, the first predetermined value is determined with the aid of the sensor and the signal processing unit; or the first predetermined value is determined for a group of cows and is inputted at the signal processing unit.  Berckman teaches this physical component of heart rate and the total heart rate, the arousal component of heart rate is calculated on-line by a real-time subtraction of the physical heart rate component from total heart rate. The occurrence of clear emotional events in the arousal component of heart rate is performed by a method comparable to a method proposed by Myrtek et al. (1999) who defines an emotional event based on total heart rate as follows: if the heart rate at time step t is 3 beats/min higher than the moving average of the past 3 minutes (this may be interpreted as the predetermined average hearbeat in the past/3 miuntes plus an increment of 3 beats per minute higher) without a change in physical activity, than time step t contains an emotional event (the average reading plus the increment od 3 beats per minute enable the sensor to be able to determine an emotional event of the cow).  Furthermore, Berckman teaches a result of experiments on 78 cows where images were taken during delivery. For a cow in the process of delivery these activities are strongly related to the arousal due to the delivery process. In this way a calving monitor can be developed as an example of continuous automatic measurement of arousal (Paragraph 426), indicating the first predetermined value(s) being determined for a group of cows and is inputted at the signal processing unit.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom modified’s teaching in order to accurately track the vital statistics of an animal as a safety precaution means.
In regards to claim 6, Roosenboom modified teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33); using Roosenboom's teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, one of ordinary skill in the art may use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.
In regards to claim 23, Roosenboom modified teaches a method for determining calving information about a moment at which a cow is going to calve, characterized in that use is made of a sensor and a signal processing unit which is configured to process signals obtained with the sensor (Paragraphs 8, 21).  Furthermore, Roosenboom teaches heartbeat of the cow being measured by sensors; wherein the signal processing unit may recognize an increased heartbeat to at least one predetermined criterion on the basis of the signals obtained, and if the increased heartbeat is recognized by the processing unit, to which an alarm signal which comprises the calving information (Paragraphs 31-38).
Roosenboom on the other hand fails to teach generating by the signal processing unit an alarm signal which comprises the calving information if the increased heartbeat is recognized by the signal processing unit.  Goldberg on the other hand teaches a system and method comprising a sensor(s) that communicate signals with specialized antennas, of surface coil or other design may be provided for the measurement of maternal oxygen saturation and other physiological variables of pregnant mothers, human beings in general, newborn infants, and in animals other than humans (Column 6, lines 60-65).  Furthermore, Goldberg teaches the sensor communication device being placed within the living being comprising specialized antennas, of surface coil or other design may be provided for the measurement of maternal oxygen saturation and other physiological variables of pregnant mothers, human beings in general, newborn infants, and in animals other than humans (Column 6, lines 60-65).  Goldberg further elaborates with the circuitry is of appropriate design to perform functions including signal averaging, solvent peak suppression, and such related functions as are known to those skilled in the art of NMR spectroscopy as methods for facilitating the detection and measurement of specific nuclear magnetic resonances. Microprocessor-controlled circuitry is suitable to carry out, among other functions, recognizing specific resonances of interest, computing resonance amplitudes and chemical shifts, and from these continuously calculating values of fetal oxygen saturation, blood pH, pulse rate, and respiration rate. Further, provision can be made to detect and measure corresponding resonances of HbA and to compute from these measurements the level of oxygenation of the maternal blood as well as the maternal heart rate, respiration rate and blood pH. Circuitry may also provide control signals to shim-magnet-controlling and magnet-positioning servomechanisms (Column 7, lines 6-25).
In addition to that Goldberg teaches a bedside display console 16 providing an easily readable display of calculated fetal oxygen levels, pulse rate, respiration rate, blood pH level, and other physiological variables of interest, along with alarm lights and audible signals suitable for providing a warning of potentially dangerous fetal or maternal conditions (Column 7, lines 32-37).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Goldberg’s teaching with Roosenboom’s teaching in order to further accurately measure and transmit the vital signs depicting the pregnancy of animal.
Roosenboom modified fails to teach the increased heartbeat being used to recognize by the signal processing unit which predicts the time of calving.  Austin on the other hand teaches heart rate measurements to predict calving in dairy cows (Abstract (via GB201211717D); Column 3, lines 5-10).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Austin’s teaching with Roosenboom modified’s teaching in order to further accurately measure and transmit the vital signs predicting the pregnancy/calving of an animal.
Roosenboom modified fails to teach the signal processing unit it is recognized that the measured heartbeat is greater than a first predetermined value; and wherein the first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a first increment, the first predetermined value is determined with the aid of the sensor and the signal processing unit; or the first predetermined value is determined for a group of cows and is inputted at the signal processing unit.  Berckman teaches this physical component of heart rate and the total heart rate, the arousal component of heart rate is calculated on-line by a real-time subtraction of the physical heart rate component from total heart rate. The occurrence of clear emotional events in the arousal component of heart rate is performed by a method comparable to a method proposed by Myrtek et al. (1999) who defines an emotional event based on total heart rate as follows: if the heart rate at time step t is 3 beats/min higher than the moving average of the past 3 minutes (this may be interpreted as the predetermined average hearbeat in the past/3 miuntes plus an increment of 3 beats per minute higher) without a change in physical activity, than time step t contains an emotional event (the average reading plus the increment od 3 beats per minute enable the sensor to be able to determine an emotional event of the cow).  Furthermore, Berckman teaches a result of experiments on 78 cows where images were taken during delivery. For a cow in the process of delivery these activities are strongly related to the arousal due to the delivery process. In this way a calving monitor can be developed as an example of continuous automatic measurement of arousal (Paragraph 426), indicating the first predetermined value(s) being determined for a group of cows and is inputted at the signal processing unit.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom modified’s teaching in order to accurately track the vital statistics of an animal as a safety precaution means.
In regards to claim 28, Roosenboom modified teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33). Though Roosenboom does not disclose multiple threshold settings for trigger an alarm, one of ordinary skill in the art during the filing date of the said invention may use Roosenboom’s teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, to further use the same concept to set multiple tiers of thresholds to trigger the said alarm signal accordingly, to indicate the severity of the alert based on the set threshold.
Roosenboom modified fails to teach the first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a second increment.  Berckmans teaches multiple predetermined values to which different increments apply to their alert condition (Paragraph 356; Table 4.6).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom modified’s teaching in order to accurately track the vital statistics of an animal as a safety precaution means.
In regards to claim 35, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 37, Roosenboom modified fails to teach the ending of the signal to their mobile phone.  Berckmans teaches a signal automatically being delivered to personnel/farmer via electronic device (Paragraph 106).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom modified’s teaching in order to effectively inform the rightful personnel accordingly.
In regards to claim 40, Roosenboom modified fails to teach the sensor being a microphone or a video.  Berckmans teaches the characterized sensor being a microphone or a video camera (Paragraphs 237, 429). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom modified’s teaching in order to effectively record the data needed accordingly.
In regards to claim 41, Roosenboom modified teaches the sensor is configured to communicate wirelessly with the signal processing unit (Paragraph 106).


Claim 12, 14, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Goldberg et al. (US 4984574), Austin (GB 2503666 B) and Berckman et al.(US 20090312998 A1) as applied above in claims 1, 23 in further view Gommesen et al. (US 20120283526 A1).
In regards to claim 12, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33).  However, Roosenboom fails to explicitly teach a third alarm signal being generated as after exceeding a first predetermined threshold and falling below the value again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values, where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom modified’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.
In regards to claim 14, Roosenboom fails to teach the signal processing unit a fourth alarm signal is generated when a third period which begins at the moment that the heart beat has risen substantially by more than a predetermined percentage of an instantaneous heartbeat of the animal such as 10%, 20% or 30%, and it is not detected that the heartbeat has fallen again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal (accounting for the several different periods of monitoring) and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values (accounting for the heart rate continuing to rise without falling below the given thresholds; be it any set or varying percentage), where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels (accounting for different alarms including a fourth alarm signal) (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom modified’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.
In regards to claim 33, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33).  However, Roosenboom fails to explicitly teach a third alarm signal being generated as after exceeding a first predetermined threshold and falling below the value again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values, where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom modified’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.
In regards to claim 34, Roosenboom fails to teach the signal processing unit a fourth alarm signal is generated when a third period which begins at the moment that the heart beat has risen substantially by more than a predetermined percentage of an instantaneous heartbeat of the animal such as 10%, 20% or 30%, and it is not detected that the heartbeat has fallen again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal (accounting for the several different periods of monitoring) and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values (accounting for the heart rate continuing to rise without falling below the given thresholds; be it any set or varying percentage), where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels (accounting for different alarms including a fourth alarm signal) (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.


Claims 8-11, 13, 15, 16, 20, 21, 30, 31, 32, 45, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Goldberg et al. (US 4984574), Austin (GB 2503666 B) and Berckman et al.(US 20090312998 A1) as applied above in claims 1, 23 in further view Tahar et al. (US 20070088194 A1).
In regards to claim 8, Roosenboom modified teaches the aid of the signal processing unit a first alarm signal is generated when the heartbeat is greater than the first predetermined value (Paragraph 33).  Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration.  Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom modified’s teaching in order to effectively notify the appropriate personnel about events relating to calving.
In regards to claim 9, Roosenboom modified teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33); using Roosenboom's teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, one of ordinary skill in the art may use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  Furthermore, Roosenboom modified via on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel.
In regards to claim 10, Roosenboom modified via Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel.
In regards to claim 11, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 13, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 15, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 16, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 20, Roosenboom modified fails to teach the period lasting 1-4 days. Berckmans teaches and algorithm set to determine a period to last for a given amount of days and may be 3 days (Paragraphs 201, 202).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom modified’s teaching in order to ensure the right amount time required to avoid false alerts through the readings is taken.
In regards to claim 21, Roosenboom fails to teach the period lasting 1-1140 minutes.  Berckmans however, teaches a period lasting 3 minutes (Paragraph 277).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom’s teaching in order to ensure the right amount time required to avoid false alerts through the readings is taken.
In regards to claim 30, Roosenboom teaches the aid of the signal processing unit a first alarm signal is generated when the heartbeat is greater than the first predetermined value (Paragraph 33). Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration.  Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom modified’s teaching in order to effectively notify the appropriate personnel about events relating to calving.
In regards to claim 31, Roosenboom teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33); using Roosenboom's teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, one of ordinary skill in the art may use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
Furthermore, Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration. Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom’s teaching in order to effectively notify the appropriate personnel about events relating to calving.
In regards to claim 32, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration. Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel. It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom modified’s teaching in order to effectively notify the appropriate personnel about events relating to calving
In regards to claim 45, Roosenboom modified fails to teach the sensor housing being a tag attached to the animal.  Hank on the other hand teaches the housing is implemented as a tag such as a smart tag worn by the animal than may be configured to communicate wirelessly with the signal processing unit (Paragraph 47).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hanks’s teaching with Roosenboom’s teaching in order to effectively track the reading of the said animal accordingly.
In regards to claim 48, Roosenboom modified fails to teach the sensor within the animal propagating a light within the animal.  Hanks teaches the sensor(s) that the sensor comprise a unit/ light source to send light to the tissue of the animal and an optical sensor that may receive the light form the tissue, wherein the light is propagated through the tissue of the animal (Paragraph 65).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hanks’s teaching with Roosenboom modified’s teaching in order to effectively track the reading of the said animal accordingly.
In regards to claim 49, Roosenboom modified via Hank teaches the ear stud capable of being attached to the ears of the animal to which each tag on the ear stud may communicate wirelessly (Paragraph 47; Figure 1 (102)).


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Goldberg et al. (US 4984574), Austin (GB 2503666 B), Berckman et al.(US 20090312998 A1) and Tahar et al. (US 2007008194 A1) as applied to claim 8, 30 above, and further in view of Hanks et al (US 20180333244 A1).
In regards to claim 36, Roosenboom modified fails to teach the animal being separated automatically when the first alarm is triggered.  Hanks teaches the animal is separated during calving to which various alerts may be delivered to personnel relating to calving readings (Paragraph 9).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hanks teaching with Roosenboom modified’s teaching in order to enable secure monitor of a calving cow.


Response to Arguments
Examiner acknowledges applicant's amendments and has addressed them under new grounds of rejection above



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685